           Case 1:19-cv-07215-RA Document 20 Filed 01/30/20 Page 1 of 1




                    SHALOM LAW                                            PLLC

                 :\TT<.JR:\LYS             &   C<,lJ>iSLL()R:-,             -    :\T   -   LA\V


        Phone: (718) 971-9474 I Fax: (718) 865-0943 I Email: Jshalom@JonathanShalomLaw.com
              Office: 105-13 Metropolitan Avenue Forest Hills, New Yor~J?"t ;· 17". , r,--c, V: ~ r...-.". '.•--.:.•   .- .   .... ·· ..-
                                                                           f:21 1. / 1, t ~ t, '! y I; ,1 t i)
                                                                                                       1.:h uuh~lii
                                                                                                                                            >
                                                                                           I LIVHJ                     I ·     i     ' '




                                                    January 30, 2020
                                                                                   USDC-SDNY
                                                                                   DOCUMENT
VIAECF
Honorable Judge Ronnie Abrams                                                      ELECTRONICALLY FILED
United States District Judge                                                       OOC#:
Southern District of New York
40 Foley Square
                                                                                                         --   --·-•·•--.J
New York, NY 10007


Re:    Jon R. Morgan v. Living Proof, Inc., Case No. 1: 19-cv-07215-RA


To the Hon. Judge Abrams,


        We represent Plaintiff Jon R. Morgan ("Plaintiff') in the above-referenced action.
Pursuant to Rule l(B) of Your Honor's Individual Practices, we write jointly with Defense
counsel to respectfully request that the Court stay all deadlines including the Initial Conference
currently scheduled February 4, 2020 for 45 days, from January 30, 2020 to March 13, 2020, to
allow the parties to finalize discussions to affect the voluntary dismissal of all claims asserted in
the action. Once finalized, the parties will file a Stipulation of Voluntary Dismissal with the
Court.



                                                             Respectfully submitted,


                                                             Isl Jonathan Shalom
       APPLICATION GRANTED                                   Jonathan Shalom, Esq.



           t~
      RONNrE ABRAMS. U.S.D.J.
            I /3 o/ z_..,::J
                                                            Attorneys for Plaintiff
